Case: 16-15786   Date Filed: 06/22/2017    Page: 1 of 10


                                                           [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15786
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cv-23384-FAM,
                    Bkcy No. 1:14-bkc-01475-RAM


In Re: CARIBBEAN FUELS AMERICA, INC,

                                        Debtor.
__________________________________________________________________
JONATHAN MCHENRY,

                                                Plaintiff - Appellant,

versus

DREW M. DILLWORTH,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 22, 2017)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-15786        Date Filed: 06/22/2017   Page: 2 of 10


      Jonathan McHenry—the former landlord of a bankrupt entity and its

principals—appeals the bankruptcy court’s entry of judgment against him, after a

bench trial, for $74,375. The bankruptcy court determined that McHenry received

those funds as a result of a series of constructively fraudulent transfers by debtor

Caribbean Fuels America, Inc. (“C-Fuels”). In doing so, the bankruptcy court

concluded that C-Fuels did not receive “reasonably equivalent value” under 11

U.S.C. § 548 for monetary transfers made to McHenry under the lease of a house

used as both a residence and a home office by C-Fuels’s principals. On appeal, we

agree with McHenry that the bankruptcy court applied the incorrect legal standard

in assessing whether C-Fuels received “reasonably equivalent value” for its

payments. Applying the correct standard, the record before the bankruptcy court

contained no evidence from which the court reasonably could have concluded that

C-Fuels did not receive “reasonably equivalent value” for its payments to

McHenry. We therefore reverse the bankruptcy court’s judgment.

                               I.      BACKGROUND

      In July 2010, McHenry entered into a written one-year lease agreement with

co-tenants C-Fuels and its principals, Denis and Stephanie Beauvarlet, for a 6,500

square foot home in Miami, Florida. C-Fuels provided fuel to ships in port. When

a ship needed fuel, a crew member would contact C-Fuels, which would then get a

price from a fuel supplier and make an offer to the ship to provide fuel at a


                                             2
                Case: 16-15786        Date Filed: 06/22/2017        Page: 3 of 10


particular rate. McHenry had no relationship with C-Fuels or the Beauvarlets

before entering into the lease. The lease required an up-front payment of $17,000

for a security deposit and the first month’s rent, followed by monthly rent

payments of $8,500. Once the lease expired, it remained effective on a month-to-

month basis until May 2012.

       According to Denis Beauvarlet, the president of C-Fuels, he rented the home

because it served the needs of both C-Fuels and his family. He explained that C-

Fuels was a “24/7 business,” requiring sudden, unexpected work when ships

called, even on nights, weekends, and holidays. Trial Tr., Doc. 6 at 130-31. 1 The

Beauvarlets therefore set up an office for C-Fuels in the master suite of the house.

Stephanie Beauvarlet did salaried accounting and administrative work for C-Fuels

predominantly at the home. In addition, the Beauvarlets used the home to entertain

C-Fuels’s business associates. The lease noted, however, that the house “shall be

occupied only by Tenant and Tenant’s immediate family consisting of two (2)

adults and three (3) children, and guests of Tenant for residential purposes only.”

Lease, Doc. 20-1 at 250. And C-Fuels maintained a separate commercial office

where Denis and other C-Fuels employees worked.

       The Beauvarlets determined that they individually would pay for 75% of the

rent on the home, while C-Fuels would pay the remaining 25%. Denis Beauvarlet

       1
          Citations to “Doc. __” refer to numbered docket entries in the district court record in
this case.
                                                 3
             Case: 16-15786     Date Filed: 06/22/2017   Page: 4 of 10


decided that this split was appropriate after speaking to his accountant. Most

months, the Beauvarlets transferred $6,375 to C-Fuels—representing 75% of the

money owed under the lease—and C-Fuels would then pay the full $8,500 in rent

to McHenry. Financial records indicated that C-Fuels paid the initial $17,000 due

under the lease as well as the first two $8,500 monthly payments without any

identified reimbursement from the Beauvarlets. In total, C-Fuels transferred funds

to McHenry 22 times—an initial payment of $17,000 unreimbursed by the

Beauvarlets, two monthly $8,500 payments unreimbursed by the Beauvarlets, and

19 $8,500 monthly payments that were 75% reimbursed by the Beauvarlets.

      Shortly after the lease ultimately terminated in May 2012, C-Fuels filed for

Chapter 7 bankruptcy. Drew Dillworth, the bankruptcy trustee, then filed an

adversary proceeding against McHenry in the bankruptcy court seeking to recover

the money paid to McHenry by C-Fuels under 11 U.S.C. §§ 544, 547, 548, and

550. Specifically, the trustee’s complaint alleged that the transfers to McHenry

were actually and constructively fraudulent and therefore should be avoided under

11 U.S.C. §§ 548(a)(1)(A) and (B). The case proceeded to a trial, where Dillworth

conceded that the monthly rent for the property was reasonable, but nonetheless

argued that C-Fuels’s payments to McHenry were intended to defraud C-Fuels’s

creditors and that the payments should in any event be avoided because C-Fuels

derived no value from the lease. After the trial, the bankruptcy court found that the


                                          4
             Case: 16-15786     Date Filed: 06/22/2017   Page: 5 of 10


transfers were not the product of actual fraud as defined by 11 U.S.C. §

548(a)(1)(A). Even so, the bankruptcy court found that the transfers were

constructively fraudulent under 11 U.S.C. § 548(a)(1)(B) because C-Fuels was

insolvent at the time the transfers were made, and C-Fuels did not receive

reasonably equivalent value in exchange for its payments to McHenry.

      In determining that C-Fuels did not receive “reasonably equivalent value”

for its payments to McHenry, the bankruptcy court explained that the joint tenancy

of the house yielded little value to C-Fuels. The court noted that because C-Fuels

also operated from a separate commercial location and because the lease limited

use of the home to residential purposes, C-Fuels did not receive value from the

house that was reasonably equivalent to the payments it made to McHenry.

Although the court found that the transfers were constructively fraudulent, it

accepted McHenry’s partial “earmarking” defense, concluding that the total

amount avoided should be offset by the total amount of the monthly

reimbursement payments made from the Beauvarlets to C-Fuels. Consequently,

the bankruptcy court determined that McHenry was obligated to pay the trustee

$74,375, consisting of C-Fuels’s three initial wholly unreimbursed payments and

the unreimbursed portions of the 19 subsequent monthly payments.

      McHenry appealed to the district court, arguing that C-Fuels received

reasonably equivalent value for its transfers to McHenry because it received a


                                          5
                Case: 16-15786       Date Filed: 06/22/2017       Page: 6 of 10


leasehold interest on a home at a fair rate. Alternatively, McHenry argued that the

bankruptcy court improperly weighed record evidence in determining that C-Fuels

received insufficient indirect benefits from the lease to constitute reasonably

equivalent value. The district court rejected McHenry’s arguments and affirmed

the bankruptcy court. 2 McHenry now appeals to this court.

                            II.    STANDARD OF REVIEW

       “We review the district court’s decision to affirm the bankruptcy court de

novo, which allows us to assess the bankruptcy court’s judgment anew, employing

the same standard of review the district court itself used.” In re Globe Mfg. Corp.,

567 F.3d 1291, 1296 (11th Cir. 2009). “Thus, we review the bankruptcy court’s

factual findings for clear error, and its legal conclusions de novo.” Id. “The

factual findings of the bankruptcy court are not clearly erroneous unless, in the

light of all the evidence, we are left with the definite and firm conviction that a

mistake has been made.” In re TOUSA, Inc., 680 F.3d 1298, 1310 (11th Cir. 2012)

(internal quotation marks omitted).




       2
         McHenry also argued in the district court, and he argues again here, that the bankruptcy
court was required to add Denis Beauvarlet as a necessary party to the adversary proceeding.
The district court found that McHenry waived this argument because although he raised an
affirmative defense that Denis Beauvarlet was a necessary party, he never filed a motion
requiring the bankruptcy court to determine whether Beauvarlet was actually a necessary party.
Because we conclude that C-Fuels’s payments to McHenry should not have been avoided, we
need not decide this issue.
                                                6
              Case: 16-15786     Date Filed: 06/22/2017    Page: 7 of 10


                               III.   DISCUSSION

      Under 11 U.S.C. § 548(a)(1)(B), a bankruptcy trustee

      may avoid any transfer . . . of an interest of the debtor in property . . .
      that was made or incurred on or within 2 years before the date of the
      filing of the [bankruptcy] petition, if the debtor voluntarily or
      involuntarily . . . received less than a reasonably equivalent value in
      exchange for such transfer or obligation; and . . . was insolvent on the
      date that such transfer was made.

11 U.S.C. § 548(a)(1)(B) (emphasis added). “‘Value’ means property, or

satisfaction or securing of a present or antecedent debt of the debtor, but does not

include an unperformed promise to furnish support to the debtor or to a relative of

the debtor.” 11 U.S.C. § 548(d)(2)(A).

      On appeal, McHenry argues that the bankruptcy court applied the incorrect

legal standard in determining whether C-Fuels received reasonably equivalent

value in exchange for its payments to McHenry. In McHenry’s view, the term

“value” in § 548 refers to the market value of the property given to the debtor, as

opposed to the benefits the debtor derived from the property. In the alternative,

McHenry argues that the bankruptcy court improperly concluded that C-Fuels did

not receive subjective benefits reasonably equivalent to the amount it paid under

the lease. We agree with McHenry that the bankruptcy court applied the incorrect

legal standard, and that under the appropriate standard, the bankruptcy court should

have entered judgment for McHenry.



                                          7
             Case: 16-15786     Date Filed: 06/22/2017   Page: 8 of 10


      In In re Financial Federated Title & Trust, Inc., 309 F.3d 1325, 1331–33

(11th Cir. 2002), we explicitly answered the question of whether value under § 548

is measured by the objective value of the property received by the debtor or by the

subjective benefits the debtor derived from the property. In Federated Title, a

bankruptcy trustee attempted to avoid transfers made to an individual who had

provided services to the debtor, which had operated a Ponzi scheme. Id. at 1331.

The bankruptcy court and the district court both concluded that the individual

could not have provided “value” to the debtor because any services that furthered a

Ponzi scheme necessarily rendered the entity conducting the Ponzi scheme more

insolvent. Id.

      We explicitly rejected that view, instead adopting the reasoning of In re

Universal Clearing House Co., 60 B.R. 985 (D. Utah 1986):

      The fact that the services appellants performed increased the debtors’
      insolvency does not preclude a determination that the appellants gave
      value. . . . [B]y the trustee’s reasoning, no one who in any way dealt
      with, worked for, or provided services to the debtors could prevent
      avoidance of any transfers they received. The debtors’ landlord,
      salaried employees, accountants and attorneys, and utility companies
      that provided services to the debtors all assisted the debtors in the
      furtherance of their fraudulent scheme. In spite of this fact, we do not
      think that the goods and services that these persons and entities
      provided were without value or that transfers to them could be set
      aside as fraudulent conveyances. . . . We conclude that a
      determination of whether value was given under Section 548 should
      focus on the value of the goods and services provided rather than on
      the impact that the goods and services had on the bankrupt enterprise.



                                         8
                Case: 16-15786       Date Filed: 06/22/2017        Page: 9 of 10


Federated Title, 309 F.3d at 1332 (quoting Universal Clearing House, 60 B.R. at

998–1000). Thus, under § 548, in assessing the “value” of property, goods, or

services provided directly to a debtor, the question is not whether the debtor

subjectively benefitted from the property it received; the operative question is

whether the property, goods, or services provided had objective value. See also

BFP v. Resolution Trust Corp., 511 U.S. 531, 545 (1994) (noting that outside the

foreclosure context, “reasonably equivalent value . . . ordinarily [carries] a

meaning similar to fair market value” (internal quotation marks and parentheses

omitted)).

       Here, the bankruptcy court focused exclusively on “the impact that the goods

and services had on the bankrupt enterprise.” Federated Title, 309 F.3d at 1332

(quoting Universal Clearing House, 60 B.R. at 1000). Instead of assessing

whether the property leased to C-Fuels had objective value reasonably equivalent

to what C-Fuels paid McHenry, the bankruptcy court determined that C-Fuels did

not subjectively benefit from the lease.3 This was error. The bankruptcy court



       3
          The bankruptcy court nominally applied a multi-factor test—employed in a number of
previous cases in the bankruptcy and district courts of this Circuit—to determine whether C-
Fuels received reasonably equivalent value for its payments to McHenry. This test considers
“the good faith of the parties, the disparity between the fair value of the property [transferred
from the debtor to a third party] and what the debtor actually received, and whether the
transaction was at arm’s length.” In re Leneve, 341 B.R. 53, 57 (Bankr. S.D. Fla. 2006). This
framework may apply where the purported benefits to the debtor are indirect. But in cases like
this one, where the debtor directly received property, goods, or services as a result of the
transfers at issue, that test cannot be squared with Federated Title’s demand that “value” be
                                                 9
               Case: 16-15786       Date Filed: 06/22/2017       Page: 10 of 10


should have entered judgment for McHenry, as the trustee conceded that he was

not challenging the objective value of the lease:

       The Court: You are not contesting the reasonableness of the monthly
       rent for the residential property.

       [Counsel for Dillworth]: No.

Trial Tr., Doc. 6 at 83–84. Moreover, “[t]he burden of proving lack of ‘reasonably

equivalent value’ . . . rests on the trustee challenging the transfer.” In re Chase &

Sanborn Corp., 904 F.2d 588, 593–94 (11th Cir. 1990). The record before the

bankruptcy court contained no evidence from which the court reasonably could

have concluded that the objective value of the leasehold interest received by C-

Fuels was not reasonably equivalent to the amount transferred to McHenry. The

bankruptcy court therefore should have entered judgment for McHenry.

                                   IV.    CONCLUSION

       For the foregoing reasons, we reverse the judgment of the bankruptcy court

and remand for further proceedings consistent with this opinion.

       REVERSED AND REMANDED.




measured by the objective “value of the goods and services provided rather than on the impact
that the goods and services had on the bankrupt enterprise.” Federated Title, 309 F.3d at 1332.
                                               10